Appeal by the defendant from a judgment of the Supreme Court, Richmond County (Rienzi, J.), rendered May 7, 1999, convicting him of sodomy in the first degree, aggravated sexual abuse in the third degree, and endangering the welfare of a child (three counts), upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The Supreme Court providently exercised its discretion in denying the defendant’s motion to withdraw his plea of guilty without holding a hearing. The defendant’s claim that his plea was not knowing, intelligent, and voluntary because he was under the influence of legal and illegal drugs when he entered it was unsubstantiated. The record reveals that the defendant was lucid, rational, and unequivocal in assuring the Supreme Court that he comprehended the meaning of the plea proceeding. Further, two psychiatrists examined the defendant shortly before he entered his plea, and found him competent to stand trial. The defendant offered only the conclusory affirmation of his counsel asserting that the defendant was under the influence of drugs when he entered his plea of guilty, which was insufficient to require a hearing on his motion to withdraw his plea (see, People v Bristol, 273 AD2d 248; People v Rodriguez, 270 AD2d 434; People v Torres, 215 AD2d 702, 703).
The sentence imposed was not excessive (see, People v Suitte, 90 AD2d 80). O’Brien, J. P., Florio, Schmidt and Smith, JJ., concur.